Citation Nr: 0918206	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-17 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin condition, to 
include chloracne.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from January 1965 until January 1969, to include 
a tour of combat in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
chloracne.

The Veteran originally claimed entitlement to service 
connection for a skin condition secondary to Agent Orange 
exposure in March 1987.  The Veteran's claim for service 
connection was denied in August 1987 by a decision of the RO, 
and the Veteran did not appeal.

The Veteran filed the current claim for service connection in 
September 2004.  By way of an October 2007 Board decision, 
the Veteran's claim for service connection was reopened, and 
was remanded for a new examination.  

The Board notes that the Veteran filed a claim in October 
2004 alleging clear and unmistakable error (CUE) in the 
August 1987 rating decision which denied service connection 
for a skin condition.  The CUE claim was denied in August 
2005, and the Veteran did not appeal this decision.


FINDING OF FACT

A currently diagnosed skin condition, alternatively diagnosed 
as chloracne and epidermal cyst, was not shown during 
service, in the first post-service year, or for many years 
after service; the preponderance of the evidence of record is 
against a finding that any currently diagnosed skin condition 
is related to service.




CONCLUSION OF LAW

Service connection for a skin condition, to include 
chloracne, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the original October 
2004 notice informed the Veteran what the evidence must show 
for service connection.  The notice also informed the Veteran 
as to what evidence was of record and what evidence VA would 
attempt to obtain on the Veteran's behalf.  The original 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  These aspects of the claim were addressed 
through VCAA correspondence to the Veteran in March 2006, and 
again in June 2006.  Following the June 2006 letter to the 
Veteran, the claim was readjudicated by the RO.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2008).  
Therefore, the Board finds that VA has complied with its duty 
to notify the Veteran.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records (STRs) and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In connection with the current appeal, 
the RO has obtained the Veteran's service treatment records 
(STRs), including his separation examination report.  VA has 
also obtained all the Veteran's treatment records from the 
local VA Medical Center (VAMC), which include examination 
reports from April 1973 and July 1976.  In conjunction with 
the Veteran's original claim for service connection for a 
skin condition, the Veteran was examined in July 1987.  
During the current claim, the Veteran's skin condition has 
been examined twice, in June 2004 and February 2008.  The 
Veteran was provided a hearing before the undersigned 
Veterans Law Judge in March 2007, and a transcript of this 
hearing has been included in the claims folder.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Service Connection

Evidence

The Veteran's STRs are negative for any treatment of a skin 
condition.  Similarly, VA examinations in April 1973 and July 
1976 did not show the existence of a skin condition.  The 
April 1973 examination report indicates that the Veteran's 
skin, as well as his head, face, and neck, were "normal".  
The July 1976 examination report noted numerous scars over 
his trunk and extremities, resulting from shrapnel wounds 
occurred during service.  The head, face, and neck were 
observed as "normal".  

The July 1987 examination report showed that the Veteran had 
a rash on his buttocks and on his upper inner thighs.  The 
examiner diagnosed tinea cruris.

An Agent Orange examination report from June 2004 notes that 
the Veteran reported having "oily facial skin, blackheads, 
acne resulting in scars bilat[eral] nostrils, peeling skin in 
nasolabial folds and behind ears, recurrent rash on arms and 
around neck after [service in Vietnam]."  Physical 
examination revealed that the Veteran had oily facial skin, 
with blackheads along his cheekbones.  The Veteran also had 
blackheads on his the back of his neck and on his back, and 
had a blackhead cyst on his abdomen.  The examiner also noted 
tinea pedis on the Veteran's lower extremities.  The examiner 
diagnosed the Veteran with chloracne, but she did not 
indicate a nexus between the diagnosed chloracne and the 
Veteran's service.

The Veteran was examined again in February 2008.  During the 
examination, the Veteran described increased facial oil over 
the past 20 years, with cystic lesions of the face and 
posterior thorax.  The Veteran was not receiving treatment at 
the time of the examination.  He stated that he had "[f]oul 
smelling secretions from nasal skin" and that previously he 
had several cysts removed from the face and posterior thorax.  
Physical examination showed a skin condition of the face and 
trunk.  The examiner noted a 1 cm. epidermal cyst of the left 
face, and a few nasal comedones.  Considerable sebaceous 
material could be expressed by pressure on the nose.  The 
examiner stated that there were no active acneform lesions of 
the face or trunk, and that the Veteran had three or four 
epidermal cysts removed in the past.  The examiner's 
diagnosis was "[e]pidermal cyst, left face".  The examiner 
explained his diagnosis, stating that the Veteran did "not 
have nodulocystic acne which would be expected with 
chloracne."  

Applicable Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.309(a)(6)(iii).  If a 
Veteran was exposed to an herbicide agent during active 
service, presumptive service connection for numerous 
diseases, including chloracne, will be established even 
though there is no record of such disease during service.  
38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  For presumptive 
service connection to apply for chloracne, however, the 
disease must become manifest to a degree of 10 percent or 
more within a year after the last date on which the Veteran 
was exposed to an herbicide agent during active service.  
38 C.F.R. § 3.307(a)(6)(ii).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Analysis

The Veteran did not develop a skin condition during service, 
as evidenced by the fact that the Veteran's STRs are 
completely devoid of any reference to a skin condition.  
Without having developed the condition during service, under 
the applicable regulations, the Veteran must therefore show 
that he developed the skin condition within the first post-
service year to qualify for service connection on a 
presumptive basis.

It is not clear why the April 1973 examination report does 
not note the Veteran's shrapnel wound scars, which are 
described in the July 1976 report.  What is clear, however, 
is that neither examination report diagnosed a skin 
condition.  This is evidence that supports a finding that the 
veteran did not have a skin condition (much less the 
condition(s) currently diagnosed) during the first seven 
post-service years.  

The Veteran was diagnosed with a parasitical infection of the 
foot in July 1987.  The nature and timing of such a diagnosis 
would suggest that the condition did not begin during and was 
not caused by service.

The only diagnosis of chloracne occurred during a June 2004 
examination.  Although the June 2004 examination was an 
"Agent Orange examination", the examiner did not indicate 
an etiology for the Veteran's condition, and the Board is 
unable to infer an etiology based on the report.  

Finally, the Veteran's February 2008 examination did not 
reveal chloracne at all.  Rather, the Veteran was merely 
diagnosed with an epidermal cyst.  

Based on the post-service examination reports, it is clear 
that the Veteran did not develop chloracne or any other skin 
condition within the first post-service year.  Therefore, he 
could not be granted service connection on a presumptive 
basis.

Additionally, the medical evidence of record does not show 
that the veteran was diagnosed with a skin condition until 
1987, more than fifteen years after separation from service.  
This lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service). 

In conclusion, the evidence shows that the Veteran did not 
develop his skin condition during service; nor did his 
condition begin during the first post-service year.  The 
Veteran's skin has been regularly examined since he left the 
service in 1969.  There is no evidence of a skin condition 
until 1987, eighteen years after the Veteran completed his 
tour of duty.  Although more recent examinations diagnose 
both chloracne and an epidermal cyst, there is no evidence 
that either of these conditions were caused by the Veteran's 
exposure to herbicides while in Vietnam.  The Agent Orange 
presumption for service connection does not apply since the 
condition did not develop in the first year following 
service.  Service connection must be denied.

ORDER

Service connection for a skin condition, to include 
chloracne, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


